Order entered April 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01583-CV

           DALLAS MEDICAL CENTER, LLC, ET AL, Appellants

                                         V.

            MOLINA HEALTHCARE OF TEXAS, INC., Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-06920

                                      ORDER

      As ordered to do so, appellants have filed written verification of payment for

the reporter’s record. Accordingly, we ORDER court reporter Vielica Dobbins to

file the reporter’s record no later than May 15, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Dobbins and the parties.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE